Citation Nr: 1517867	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left shoulder disability.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 2004 to March 2005 and from August 2005 to November 2006, and had additional service in the Army National Guard. 

This case comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In February 2011 and April 2014, the Board remanded the case for additional development.  The record shows substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).  An October 2014 rating decision granted service connection for an inguinal ligament strain.  Thus, that issue is no longer on appeal.  


FINDINGS OF FACT

1.  A cervical spine disability did not have its onset in active service and is not related to or aggravated by service or a service-connected left shoulder disability.

2.  A right hip disability did not have its onset in active service and is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability, to include as secondary to service-connected left shoulder disability, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A July 2007 letter notified the Veteran of the criteria for establishing direct service connection, the evidence required, and her and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  The letter predated the initial adjudication by the RO in November 2007.  A May 2014 letter reiterated the above and notified the Veteran of the criteria for establishing secondary service connection.  The claims were thereafter readjudicated in October 2014.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with an examination in August 2007.  However, that examination report did not contain an opinion on the etiology of the claimed disabilities.  Thus, the Board requested another examination which was provided in May 2011.  However, there appeared to be a discrepancy in the opinion on the cervical spine disability and the examiner did not provide a complete rationale as to why an opinion on the right hip disability could not be rendered.  Thus, the Board requested further examination and opinion.  The Board finds the June 2014 examination report and supplemental opinion to be thorough and adequate upon which to base a decision on the claims.  The examiners provided the information and relevant opinions needed to decide the claims.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims file, including the Veteran's own statements and prior examination reports.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be also granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).




Cervical Spine Disability

While the Veteran's service medical records show she suffered a fall in August 2006, they do not show she injured her cervical spine at that time and there is otherwise no record of an injury to the cervical spine in service.

After service, the Veteran's original claim for service connection did not include a cervical spine disability, just a low back disability and degenerative changes of the spine.  At an August 2007 VA examination, range of motion of the cervical spine was normal and x-rays of the cervical spine were normal.  The first mention of any cervical spine disorder is in an October 2008 VA treatment record requesting that physical therapy already ordered for the neck and right ankle be held.  An earlier August 2007 VA treatment record shows that physical therapy was ordered for the low back and right ankle.

A May 2011 VA examination report shows that x-rays showed straightening of the cervical spine that may have been reactive to muscle spasms and minimal C5 spondylosis deformans.  The examiner stated the Veteran's degenerative changes of the cervical spine were related to the aging process and the muscles spasms were most likely related to the left shoulder pain in a protect reaction.  

A June 2014 VA examination report shows that the Veteran had cervical bulging discs at C2-C3, C3-C4, and C5-C6, and cervical spondylosis.  The examiner opined that those disorders were not proximately due to or the result of the service-connected left shoulder dislocation residuals with trapezius myositis.  The examiner explained that shoulder anatomy is not directly linked or connected to the cervical spine discs and specified that shoulder dislocations and trapezius myositis do not cause, produce, induce, or aggravate cervical bulging discs or spondylosis.  The examiner then noted the May 2011 x-rays showing findings consistent with straightening of the cervical spine that may have been reactive to muscle spasms.  The examiner opined that the muscle spasms were due to the cervical spondylosis.

The Board finds that a cervical spine disability did not have its onset in active service and is not related to active service.  While the Veteran claims she injured the cervical spine in service, the service medical records do not show any such injury and there is no competent medical evidence linking the current cervical spine disorder to service.  The May 2011 examiner stated the Veteran's degenerative changes of the cervical spine were related to the aging process.  As the opinion was based on examination of the Veteran and the evidence of record, it is of great probative value.  Hayes v. Brown, 9 Vet. App. 67 (1996).  It is the only competent medical opinion of record and, unfortunately, it is against the claim.

While March 2007 chest x-rays found mild degenerative changes of the spine, they appear to be specific to the lumbar spine as August 2007 x-rays of the cervical spine were normal.  There is no x-ray evidence of arthritis of the cervical spine until May 2011 x-rays taken for VA examination.  Thus, without evidence of arthritis within one year of separation from service, service connection on a presumptive basis is also not warranted.

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have experienced continuous pain in the neck since active service, she is not found to be credible.  There is no mention of any neck problems in service.  There is no medical evidence of the disorder after discharge until the October 2008 request to hold physical therapy for the neck and, as indicated above, that may have even in error as there was no prior order for physical therapy for the neck, only the low back and right ankle.  Even if the Board were to assume that physical therapy for the neck had been ordered in 2008, that would still date the onset of neck problems to more than one year after separation from service.  While she filed a claim six months after discharge, it was not specifically for a cervical spine disorder but for mild degenerative changes of the spine, which the record indicates referred to the lumbar spine.  

The Board finds that the statements alleging or implying continuity of symptoms are not credible in this case because they conflict with evidence that shows a cervical spine disability was not claimed or treated before October 2008.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the cervical spine disorder to active service.

The Board also finds that the Veteran's cervical spine disability is not related to or aggravated by a service-connected left shoulder disability.  The May 2011 examiner opined that the degenerative changes of the cervical spine were related to aging.  While the examiner indicated that the cervical spine disability may have been due to muscles spasms related to the left shoulder disability, the June 2014 examiner opined that the muscle spasms were due to cervical spondylosis.  While VA medical records show that the left shoulder disability was causing muscle spasms, they also show that the cervical spine disability was causing muscle spasms.  The Board observes that VA's General Rating Formula for Diseases and Injuries of the Spine acknowledges that severe muscle spasms can result in an abnormal cervical spinal contour.  38 C.F.R. § 4.71a (2014).  As the June 2014 examiner's opinion is supported by VA medical records showing muscle spasms due to the cervical spine disability, which the May 2011 examiner did not consider, the Board finds the June 2014 examiner's opinion to be of greater probative value.  Hayes v. Brown, 9 Vet. App. 67 (1996).  The June 2014 examiner also opined that the cervical spine disability was not proximately due to, the result of, or aggravated by the left shoulder disability.  As the examiner provided a sound rationale for that opinion, the Board finds that opinion also to be of great probative value.  Hayes v. Brown, 9 Vet. App. 67 (1996).  The Veteran has not submitted any contrary competent medical evidence that supports her claim.  Furthermore, since diagnosis and opining as to the etiology of the claimed disability requires medical knowledge and training, which the Veteran is not shown to have, her statements are not competent evidence to relate any cervical spine disability to service or to any service-connected disability.

In conclusion, service connection for a cervical spine disorder, to include as secondary to service-connected left shoulder disability, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hip Disability

While the Veteran's service medical records show complaints of pain in both hips, x-rays were negative and the pain was attributed to an inguinal ligament strain, for which the Veteran has already established service connection. 

During the August 2007 VA examination, the Veteran complained of pain in both groin areas.  She reported injuring her anterior hips while lifting boxes, climbing over boxes and pallets, and jumping.  She also reported being told by her primary doctor she had bilateral inguinal ligament sprains.  X-rays were negative and the Veteran was diagnosed with residuals of bilateral hip sprains.  

After service, an October 2008 VA treatment record shows that earlier that month the Veteran fell and suffered right hip trauma resulting in a hematoma.  December 2010 x-rays found mild degenerative changes of the hip.  

A May 2011 VA examination report shows that the Veteran had right hip bursitis and an inguinal ligament sprain but the examiner was unable to provide an opinion on whether either disorder was related to service.

In June 2014, the VA examiner who conducted the May 2011 examination reviewed the claims file again and opined that the right inguinal ligament sprain was related to the inguinal pain in service and due to the repetitive lifting of boxes and multiple traumas.  The examiner opined that the right hip bursitis was not related to service as physical examinations described the pain in the inguinal and not the lateral hip area and there was evidence that the bursitis was due to a post-service fall, noting the hematoma from right hip trauma in a fall in October 2008.  

The Board finds that a right hip disability did not have its onset in active service and is not related to active service.  While the Veteran complained of pain in the right hip in service, the service medical records attribute the pain to an inguinal ligament sprain.  In the June 2014 opinion, the May 2011 examiner agreed.  However, for the same reasons that the inguinal ligament sprain was found to be related to service, the bursitis was found not to be related to service.  The record also shows a post-service injury and the May 2011 examiner attributed the bursitis to that post-service injury.  It is the only competent medical opinion of record and, unfortunately, it is against the claim.  The Veteran has not submitted any contrary competent evidence.  Furthermore, as she is not shown to have medical training or expertise, her statements are not competent evidence to connect any right hip disability to service as that is a medical determination.

While the examiner did not provide an opinion specific to the arthritis, the Board observes that the examiner's rationale for the opinion on bursitis can be applied to arthritis.  As the record stands, arthritis of the right hip also did not have its onset in active service and is not related to active service.  With no x-ray evidence of arthritis of the right hip until December 2010, service connection on a presumptive basis is not warranted.

The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  Therefore, she is not competent to address etiology.  The competent medical evidence has attributed only the inguinal ligament sprain to the in-service complaints of pain and the bursitis to a post-service injury.  

In conclusion, service connection for a right hip disorder is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for a cervical spine disability, to include as secondary to service-connected left shoulder disability, is denied.

Service connection for a right hip disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


